DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Species I Figures 1A-3A claims 1-12 in the reply filed on 5/27/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watson et al. US 2011/0114534 A1, disclosed in Applicants IDS.
With regards to claim 1, Watson (Figs. 19-20) discloses an environmental control material holder 600 for a wafer carrier, comprising: a baseplate 604; and one or more tabs 624, at least one of the one or more tabs including a retaining feature is capable of  engaging with some handle of a wafer cassette; wherein when the environmental control material holder 600 is in a folded state the baseplate 604 and each of the one or more tabs are spaced apart from one another to define one or more spaces 634 for retaining an environmental control material therein.
Watson discloses the environmental control material holder is capable of being placed in various location on a wafer carrier therefore, it is capable of engaging the handle of some wafer cassette depending on the type of wafer cassette and handle to be used.

With regards to claim 2, Watson (Figs. 19-20) discloses further comprising a plurality of environmental control material retention tabs 620 extending from the baseplate 604.

With regards to claim 3, Watson (Figs. 19-20) discloses the one or more tabs 624 are a plurality of tabs, and the baseplate includes a channel 630 located between two of the plurality of tabs.

With regards to claim 4, Watson (Figs. 19-20) discloses further comprising an environmental control material (media; Para. 0006 and 007) retained in at least one of the one or more spaces, the environmental control material including at least one of a desiccant, an ionic absorbent, or a volatile organic compound absorbent.

With regards to claim 8, Watson (Figs. 19-20) discloses the retaining feature is capable of forming a snap-fit with some handle of a wafer cassette.

With regards to claim 9, Watson discloses at least one tab of the one or more tabs includes retention features configured to retain some humidity indicator.

With regards to claim 10, Watson (Figs. 19-20) discloses further comprising at least one hinge joining at least one of the one or more tabs to the baseplate.

With regards to claim 11, Watson (Figs. 19-20) discloses the retaining feature includes a ramped surface configured to facilitate insertion of the environmental control material holder into some handle of a wafer cassette and an engagement surface configured to retain the environmental control material holder in place by way of contact some handle of a wafer cassette.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 5-7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watson et al. US 2011/0114534 A1, cited in Applicants IDS in view of Sussman US 2020/0009501 A1.
With regards to claim 5, Watson discloses the environmental control material holder can hold an environmental control material such as a desiccant (absorbent material) but it does not specifically disclose the environmental control material includes at least one of silica gel, bentonite clay, activated charcoal, calcium sulfate, calcium chlorite, or zeolites.
However, Sussman teaches that it was known in the art to have an environmental control material holder hold an environmental control material including at least one of silica gel, activated charcoal, calcium sulfate or calcium chlorite. (Para. 0045)
The inventions of Watson and Sussman are both drawn to the field of containers that are capable of holding items such as desiccants. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the environmental control material in Watson by providing the material be silica gel, activated charcoal, calcium sulfate or calcium chlorite as taught by Sussman for the purposes of providing other types of desiccants to be used.

With regards to claims 6 and 7, Sussman further teaches a packet 134 containing at least one environmental control material, the packet retained in at least one of the one or more spaces; and wherein the at least one environmental control material includes at least one of a desiccant, an ionic absorbent, or a volatile organic compound absorbent.

With regards to claim 12, Watson discloses the environmental control material holder is made of a polymer but it does not specifically disclose the at least one polymer material is selected from the group consisting of: a polyolefin, a polyether ether ketone (PEEK), a perfluoroalkoxy alkane (PFA), and combinations thereof.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the polymer material selected from the group consisting of: a polyolefin, a polyether ether ketone (PEEK), a perfluoroalkoxy alkane (PFA), and combinations thereof, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924. The examiner can normally be reached 9:00am-5:00pm, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/JENINE PAGAN/Examiner, Art Unit 3736